DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is a response to Applicant's amendment filed on March 29, 2021. 

Status of Claims
Claim 1 has been amended. No new claim has been added. Claims 1-6 are pending. Claims 1-6 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/29/2021 have been fully considered. It is noted that claim 1 has been amended to recite “a separator configured and arranged to separate biomethane from carbon dioxide operably connected to each of the at least two adsorbers by conduits configured to supply carbon dioxide at ambient temperature to each of the at least two adsorbers; and valves operably connected to the each of the conduits and arranged to supply carbon dioxide at ambient temperature individually to each of the at least two adsorbers”. 
 Applicants argue that the cited reference Sircar et al. (US 4,770,676) fails to teach or suggest each and every limitation of independent claim 1, especially the feature of  “a separator configured and arranged to separate biomethane from carbon dioxide operably connected to each of the at least two adsorbers by conduits configured to supply carbon dioxide at ambient temperature to each of the at least two adsorbers; and valves operably connected to the each of at ambient temperature individually to each of the at least two adsorbers”. Applicants argue that: Sircar does not disclose or suggest such a feature. Rather, Sircar requires that step (c), thermally regenerating the impurity-laden bed, is with hot gas obtained by heating a portion of the CO2 product gas from said pressure swing adsorption section. This is in contrast to the present invention where the flushed sorbent is produced with flushing gas that is at ambient temperature. The heated, above-ambient temperature of the flushing gas is again emphasized by subsequent cooling steps in Sircar. Remark, pages 3-4. 
In response, the applicants’ arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. However, it is the examiner’s assessment that the amended claim limitation is still obvious over the Sircar et al. (US 4,770,676) reference as presented in the instant Office action. In addition, it is noted herein that the limitation “at ambient temperature” is interpreted as “a temperature range of 15-25 [Symbol font/0xB0]C” since a temperature range of 15-25 [Symbol font/0xB0]C is considered to be a conventional conception about the ambient temperature.
Sircar discloses (1) multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (a separator configured and arranged to separate biomethane from carbon dioxide) operably connected to each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers) by conduits (28, 30, 85, Fig. 1) configured to supply carbon dioxide to each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers).  The effluent CO2 from column A, or column B, or column C, or claim D may be directly used for regeneration of TSA section through conduits (28, 30, 85, Fig. 1) (col. 6, lines 20-31); and (2) valves (24, 25, Fig. 1) operably 
It is noted that the conduits (28, 30, 85, Fig. 1) operably connect between (1) each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers) and (2) multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1), wherein the conduits are configured to supply carbon dioxide from the  PSA columns(s) to two thermal swing adsorption (TSA) (i.e., the at least two adsorbers). 
Sircar discloses the TSA section, as such, is operated in conventional manner, the following sequence of steps being employed comprising (c) thermal regeneration of the adsorbent at elevated temperature in the column at ambient pressure and (d) cooling the regenerated adsorbent in the column (col. 3, lines 42-52). During the (c) thermal regeneration step, a hot gas at a temperature range of 250-900 [Symbol font/0xB0]F (121-482 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1).  During the (d) cooling the regenerated adsorbent step, a cooled gas at a temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1). (col. 5, lines 27-45). Since the cooled gas at a temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1), Sircar’s teachings renders the amended limitation “a separator configured and arranged to separate biomethane from carbon dioxide operably connected to each of the at least two adsorbers by conduits configured to supply carbon dioxide at ambient temperature to each of the at least two adsorbers; and valves operably connected to the each of the conduits and arranged to supply carbon dioxide at ambient temperature individually to each of the at least two adsorbers” obvious.  
Sircar et al. (US 4,770,676)).

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sircar et al. (US 4,770,676, hereinafter “Sircar”).
In regard to claim 1, Sircar discloses an apparatus and process for recovering high purity methane and carbon dioxide from landfill gas (i.e., a biogas) (Abstract), wherein the landfill gas comprises about 30-70% methane and 70-30% CO2 and hydrocarbon impurities, chlorinated hydrocarbons and water as impurities (col. 4, lines 1-10).   
Sircar discloses the apparatus (i.e., a biogas purification system) comprises (Fig. 1 and its description in cols. 3-6):
(i) two thermal swing adsorption (TSA) columns comprising adsorbent (21, 22, Fig. 1) (i.e., at least two adsorber units);
(ii) multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (a separator configured and arranged to separate biomethane from carbon dioxide) operably connected to each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers) by conduits (28, 30, 85, Fig. 1) configured to supply carbon dioxide to each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers).  The effluent CO2 from column A, or column B, or column C, or claim D may be directly used for regeneration of TSA section through conduits (30, 85, Fig. 1) (col. 6, lines 20-31); and
(iii) valves (24, 25, Fig. 1) operably connected to the each of the conduits and arranged to supply carbon dioxide individually to each of the two thermal swing adsorption (TSA) columns (i.e., the at least two adsorbers).
For recordation purposes, it is noted herein that the limitation “at ambient temperature” is interpreted as “a temperature range of 15-25 [Symbol font/0xB0]C” since a temperature range of 15-25 [Symbol font/0xB0]C is considered to be a conventional conception about the ambient temperature.
Sircar discloses the conduits (28, 30, 85, Fig. 1) operably connect between (1) each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers) and (2) multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1), wherein the conduits are configured to supply carbon dioxide from the PSA columns(s) to two thermal swing adsorption (TSA) (i.e., the at least two adsorbers). 
Sircar discloses the TSA section, as such, is operated in conventional manner, the following sequence of steps being employed comprising (c) thermal regeneration of the adsorbent at elevated temperature in the column at ambient pressure and (d) cooling the regenerated adsorbent in the column (col. 3, lines 42-52). During the (c) thermal regeneration step, a hot gas at a temperature range of 250-900 [Symbol font/0xB0]F (121-482 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1).  During the (d) cooling the regenerated adsorbent step, a cooled gas at a temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1). (col. 5, lines 27-45). Since the cooled gas at a temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1), and the claimed ambient temperature range of 15-25 [Symbol font/0xB0]C is encompassed by the temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) taught by Sircar, the ambient temperature range recited in claim 1 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 2, Sircar discloses each of the two thermal swing adsorption (TSA) columns (i.e., the at least two adsorber units) are operably connected to the multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (i.e., a separator) by conduits (29, 40, Fig. 1) configured to supply land fill gas (biogas) from each adsorber unit to the separator (col. 5, line 45-67).

In regard to claim 3, Sircar discloses each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers further) comprise a purge valve (17, 19, Fig. 1).

Sircar discloses a land fill gas (LFG) (i.e., biogas) is supplied to the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers further) through conduits (10, 14, Fig. 1) thereby supplying the land fill gas (LFG) (i.e., biogas) to each thermal swing adsorption (TSA) unit (col. 4, lines 1-17).

In regard to claim 5, Sircar discloses multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (a separator configured and arranged to separate biomethane from carbon dioxide).

In regard to claim 6, Sircar discloses the apparatus in Fig. 1 further comprises a biogas compression system (11, Fig. 1) and one or more compressors (50, Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.